Name: Commission Regulation (EC) NoÃ 503/2007 of 8 May 2007 registering certain names in the Register of protected designations of origin and protected geographical indications (PohoÃ elickÃ ½ kapr (PDO) Ã¢  Ã ½ateckÃ ½ chmel (PDO) Ã¢  Pomme du Limousin PDO) Ã¢  Tome des Bauges (PDO))
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  plant product;  fisheries;  processed agricultural produce;  Europe;  consumption
 Date Published: nan

 9.5.2007 EN Official Journal of the European Union L 119/5 COMMISSION REGULATION (EC) No 503/2007 of 8 May 2007 registering certain names in the Register of protected designations of origin and protected geographical indications (PohoÃ elickÃ ½ kapr (PDO)  Ã ½ateckÃ ½ chmel (PDO)  Pomme du Limousin PDO)  Tome des Bauges (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, the Czech Republic's application to register the two names PohoÃ elickÃ ½ kapr and Ã ½ateckÃ ½ chmel and France's application to register the two names Pomme du Limousin and Tome des Bauges were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 was sent to the Commission, these names should be entered in the Register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby registered. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 202, 25.8.2006, p. 2 (PohoÃ elickÃ ½ kapr); OJ C 204, 26.8.2006, p. 30 (Ã ½ateckÃ ½ chmel); OJ C 204, 26.8.2006, p. 26 (Pomme du Limousin); OJ C 211, 2.9.2006, p. 8 (Tome des Bauges). ANNEX Agricultural products intended for human consumption listed in Annex I of the Treaty Class 1.3.  Cheeses FRANCE Tome des Bauges (PDO). Class 1.6.  Fruit, vegetables and cereals, fresh or processed FRANCE Pomme du Limousin (PDO). Class 1.7.  Fresh fish and products derived therefrom CZECH REPUBLIC PohoÃ elickÃ ½ kapr (PDO). Class 1.8.  Other products of Annex I of the Treaty (spices etc.) CZECH REPUBLIC Ã ½ateckÃ ½ chmel (PDO).